J-S18025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    SHAKOOR R. TRAPP                           :
                                               :
                       Appellant               :      No. 1785 MDA 2019

              Appeal from the PCRA Order Entered October 2, 2019
               In the Court of Common Pleas of Lycoming County
              Criminal Division at No(s): CP-41-CR-0000866-2011


BEFORE:      KUNSELMAN, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                                   FILED JULY 27, 2020

        Appellant, Shakoor R. Trapp, appeals from the order entered in the

Lycoming County Court of Common Pleas, which dismissed his first petition

brought under the Post-Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this case are as follows.

During the early morning hours of May 29, 2011, Appellant broke into Victim’s

home, entered her bedroom while she was asleep, and choked, stabbed, and

shot Victim.     During the investigation into the incident, police executed a

search warrant of Appellant’s residence. There, officers recovered a bloody

sock in the living room.         In Appellant’s bedroom, police found a pair of


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-S18025-20


Timberland boots and a broken knife with blood on the blade and handle.

Police also collected a blood sample from the front doorway of Victim’s home

and DNA buccal swab samples from Appellant and Victim.            As well, police

collected a buccal swab sample from Victim’s paramour, Shakeen Taylor, and

conducted on him a Scanning Electronic Microscopy (“SEM”) kit to test for

gunshot residue. Investigating police sent much of the forensic evidence to

the Pennsylvania State Police (“PSP”) DNA laboratory for testing; police did

not submit Mr. Taylor’s buccal swab and SEM kit. The PSP lab did not perform

DNA testing of human hairs found on the bloody sock and the Timberland

boots.

      The Commonwealth ultimately charged Appellant with attempted

murder, aggravated assault, burglary, and related offenses, as well as several

violations of the Uniform Firearms Act. Prior to Appellant’s first jury trial, the

court severed the persons not to possess firearms charge to be decided at a

bench trial. Appellant’s first jury trial resulted in a mistrial in June 2012, but

the court convicted Appellant of persons not to possess firearms.

      Appellant’s second jury trial commenced on September 10, 2014. The

Commonwealth presented the testimony of, inter alia, Timothy Gavel, a

forensic scientist in the PSP DNA lab. Mr. Gavel testified that he analyzes

items the PSP lab receives for DNA testing and compares the genetic material

from those items with samples of individuals’ DNA. Mr. Gavel discussed his

examination of the blood sample from Victim’s doorway, as well as the knife


                                      -2-
J-S18025-20


blade, bloody sock, and boots police recovered from Appellant’s home. Mr.

Gavel identified Victim’s DNA on the bloody sock, the blood stain from Victim’s

front door threshold, and the knife blade. Those DNA samples have a chance

of a coincidental exact match with another individual in the African American

community2 of 1 in 320 quintillion. Mr. Gavel added that Appellant’s DNA is a

“major component” of genetic material on the sock, and the chance of a

coincidental match of Appellant’s DNA on the sock with another African

American is 1 in 25 septillion.         Mr. Gavel explained the bloody sock also

contains a mixture of DNA of several individuals. He noted the amount of DNA

from an unknown contributor to the sock is very small, such that a DNA

comparison is impossible. Mr. Gavel said the back and laces of the Timberland

boots also contain a mixture of genetic material, the major component of

which is Appellant’s DNA. The DNA from the boots also has 1 in 25 septillion

odds of matching with another African American. (N.T. Trial, 9/11/14, at 99-

120).

        On September 12, 2014, the jury convicted Appellant of one count each

of attempted murder, aggravated assault, burglary, criminal trespass,

possession of an instrument of crime, reckless endangerment of another

person, and simple assault. The court sentenced Appellant on April 8, 2015,

to an aggregate term of thirty-two and one-half (32½) to sixty-five (65) years’



____________________________________________


2   Victim and Appellant are African American.

                                           -3-
J-S18025-20


incarceration. This Court affirmed the judgment of sentence on July 13, 2016.

See Commonwealth v. Trapp, 154 A.3d 854 (Pa.Super. 2016) (unpublished

memorandum). Appellant sought no further direct review.

      On November 4, 2016, Appellant timely filed pro se his first and current

PCRA petition, and the court subsequently appointed counsel. Appellant filed

an amended petition on December 6, 2017, and a second amended petition

on February 16, 2018, asserting claims of trial counsel ineffectiveness

regarding counsel’s failure to seek an independent investigation into the

Commonwealth’s forensic evidence.

      In the February 16th filing, Appellant asked the court to compel the

Commonwealth to provide its forensic data from trial to a third-party lab,

Cybergenetics, for a free preliminary screening and DNA comparison.         In

particular, Appellant sought the electronic data reflecting the results of the

PSP lab’s analysis of the DNA on the bloody sock. Appellant also sought to

submit to Cybergenetics forensic evidence samples the PSP lab did not receive

or test. The PCRA court granted in part and denied in part Appellant’s petition

on June 19, 2019.     Specifically, the court ordered the Commonwealth to

provide to Cybergenetics the PSP lab’s electronic data from the DNA testing it

performed.    The court denied, however, Appellant’s request for a forensic

examination of items the PSP lab did not test, including human hairs on the

bloody sock and Timberland boots, and Mr. Taylor’s buccal swab and SEM kit.

      Regarding the remaining ineffectiveness claims, the PCRA court issued


                                     -4-
J-S18025-20


notice of its intent to dismiss Appellant’s PCRA petition without a hearing per

Pa.R.Crim.P. 907 on July 24, 2019, and dismissed the petition on October 2,

2019.    Appellant filed a timely notice of appeal on October 25, 2019.     On

November 1, 2019, the PCRA court ordered Appellant to file a concise

statement of errors complained of on appeal per Pa.R.A.P. 1925(b); Appellant

timely complied on November 20, 2019.

        Appellant raises the following issues for our review:

           Whether the [PCRA] court erred by dismissing without a
           hearing [Appellant]’s claim for post-conviction relief that he
           was prejudiced by the ineffective assistance of [second trial]
           counsel who failed to retain the services of an expert to
           review the findings and conclusions of the [PSP] Bureau of
           Forensic Services, testify on behalf of the defense and/or
           conduct independent forensic analysis of the materials
           submitted to the [PSP] Bureau of Forensic Services?

           Whether the [PCRA] court erred by dismissing without a
           hearing [Appellant]’s claim for post-conviction relief that he
           was prejudiced by the ineffective assistance of [second trial]
           counsel who failed to retain the services of an expert or to
           otherwise investigate and conduct forensic analysis of
           potentially exculpatory evidence that the defense knew to
           be in the possession of the Commonwealth that the
           Commonwealth chose not to submit to the [PSP] Bureau of
           Forensic Services for testing?

(Appellant’s Brief at 8).

        Our standard of review of the denial of a PCRA petition is limited to

examining whether the record evidence supports the court’s determination

and whether the court’s decision is free of legal error. Commonwealth v. H.

Ford, 947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959 A.2d
319 (2008). This Court grants great deference to the findings of the PCRA

                                       -5-
J-S18025-20


court if the record contains any support for those findings. Commonwealth

v. Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932
A.2d 74 (2007). We give no such deference, however, to the court’s legal

conclusions. Commonwealth v. J. Ford, 44 A.3d 1190 (Pa.Super. 2012).

Further, a petitioner is not entitled to a PCRA hearing as a matter of right; the

PCRA court can decline to hold a hearing if there is no genuine issue

concerning any material fact, the petitioner is not entitled to PCRA relief, and

no purpose would be served by any further proceedings. Commonwealth v.

Wah, 42 A.3d 335 (Pa.Super. 2012).

      In his issues combined, Appellant argues trial counsel rendered

ineffective assistance when prior to the second trial, counsel failed to seek

funds for: (1) additional testing of the Commonwealth’s DNA comparison data

of the genetic material on the sock; and (2) a forensics expert witness to

conduct/review the additional analysis and rebut Mr. Gavel’s testimony.

Appellant submits counsel also should have submitted samples from the

bloody sock to Cybergenetics, whose free preliminary test was available prior

to the second trial.       Appellant avers the free preliminary analysis

Cybergenetics performed during PCRA proceedings revealed that the source

of an unknown individual’s DNA on the bloody sock is identifiable, contrary to

Mr. Gavel’s testimony.      Appellant posits that had trial counsel sought

additional comparative testing of the DNA on the sock, and had an expert

witness testify to those results, the defense could have uncovered and


                                      -6-
J-S18025-20


introduced at trial exculpatory evidence.

      Appellant also claims trial counsel was ineffective for failing to submit to

Cybergenetics potential pieces of forensic evidence the PSP lab did not

analyze. Appellant maintains counsel also could have, but did not, seek funds

for an independent forensic expert to test the samples the PSP did not review

and testify to the results at trial. Appellant asserts that DNA examination and

comparison of hairs recovered from the bloody sock and Timberland boots and

Mr. Taylor’s buccal swab and SEM kit would have yielded exculpatory evidence

if counsel had procured additional testing.           Appellant concludes his

ineffectiveness claims warranted an evidentiary hearing. We disagree.

      The   law   presumes    counsel    has   rendered   effective   assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008). To prevail

on a claim of ineffective assistance of counsel, a petitioner bears the burden

to prove his claims by a preponderance of the evidence. Commonwealth v.

Turetsky, 925 A.2d 876 (Pa.Super. 2007), appeal denied, 596 Pa. 707, 940
A.2d 365 (2007). The petitioner must demonstrate: (1) the underlying claim

has arguable merit; (2) counsel had no reasonable strategic basis for the

asserted action or inaction; and (3) but for the errors and omissions of

counsel, there is a reasonable probability that the outcome of the proceedings

would have been different. Id.

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis


                                      -7-
J-S18025-20


for the assertion of ineffectiveness is of arguable merit….” Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot be

found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

         Once this threshold is met, we apply the “reasonable basis”
         test to determine whether counsel’s chosen course was
         designed to effectuate his client’s interests. If we conclude
         that the particular course chosen by counsel had some
         reasonable basis, our inquiry ceases and counsel’s
         assistance is deemed effective.

Pierce, supra at 524, 645 A.2d at 194-95.

         Prejudice is established when [an appellant] demonstrates
         that counsel’s chosen course of action had an adverse effect
         on the outcome of the proceedings. The [appellant] must
         show that there is a reasonable probability that, but for
         counsel’s unprofessional errors, the result of the proceeding
         would have been different. A reasonable probability is a
         probability sufficient to undermine confidence in the
         outcome. In Commonwealth v. Kimball, 555 Pa. 299,
         724 A.2d 326 (1999), we held that a criminal [appellant]
         alleging prejudice must show that counsel’s errors were so
         serious as to deprive the defendant of a fair trial, a trial
         whose result is reliable.

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883 (2002)

(quotation marks and some internal citations omitted). Significantly, “[w]here

it is clear that a petitioner has failed to meet any of the three, distinct prongs

of the [ineffectiveness] test, the claim may be disposed of on that basis alone,

without a determination of whether the other two prongs have been met.”

Commonwealth v. Steele, 599 Pa. 341, 360, 961 A.2d 786, 797 (2008).

      Additionally:


                                      -8-
J-S18025-20


         [T]o prevail on a claim of ineffectiveness for failing to call a
         witness, a [petitioner] must prove, in addition to meeting
         the three Pierce requirements, that: (1) the witness
         existed; (2) the witness was available to testify for the
         defense; (3) counsel knew or should have known of the
         existence of the witness; (4) the witness was willing to
         testify for the defense; and (5) the absence of the [witness’]
         testimony was so prejudicial as to have denied him a fair
         trial.

Commonwealth v. Wright, 599 Pa. 270, 331, 961 A.2d 119, 155 (2008). A

petitioner’s failure to identify or present potential witnesses is grounds for

denial of relief. Commonwealth v. Treiber, 632 Pa. 449, 498, 121 A.3d
435, 464 (2015).

         To demonstrate…prejudice, a petitioner must show how the
         uncalled [witness’] testimony would have been beneficial
         under the circumstances of the case. Thus, counsel will not
         be found ineffective for failing to call a witness unless the
         petitioner can show that the [witness’] testimony would
         have been helpful to the defense. A failure to call a witness
         is not per se ineffective assistance of counsel for such
         decision usually involves matters of trial strategy.

Commonwealth v. Sneed, 616 Pa. 1, 23, 45 A.3d 1069, 1109 (2012)

(internal citations and quotation marks omitted). Generally, “trial counsel will

not be deemed ineffective for failing to call a medical, forensic, or scientific

expert merely to critically evaluate expert testimony which was presented by

the prosecution.” Commonwealth v. Marinelli, 570 Pa. 622, 644, 810 A.2d
1257, 1269 (2002).

      Further:

         [A]s an appellate court, our review is limited by the contents
         of the certified record. Pa.R.A.P. 1921; Commonwealth v.
         Young, 456 Pa. 102, [115,] 317 A.2d 258, 264 (1974)

                                      -9-
J-S18025-20


          (“only the facts that appear in [the] record may be
          considered by a court”). See also Ritter v. Ritter, [518
A.2d 319, 323 (Pa.Super. 1986)] (“the appellate court can
          only look at the certified record on appeal when reviewing a
          case”). … Additionally, [an a]ppellant has the duty to
          ensure that all documents essential to his case are included
          in the certified record. Fiore v. Oakwood Plaza Shopping
          Ctr., [585 A.2d 1012, 1019 (Pa.Super. 1991)] (“It is the
          obligation of the appellant to make sure that the record
          forwarded to an appellate court contains those documents
          necessary to allow a complete and judicious assessment of
          the issues raised on appeal”). If a document is not in the
          certified record then this Court cannot take it into account.

Commonwealth v. Walker, 878 A.2d 887, 888 (Pa.Super. 2005).

       Instantly, as an initial matter, the certified record does not contain any

documentation of the results of Cybergenetics’ free preliminary test Appellant

procured during PCRA proceedings. Thus, to the extent Appellant’s claims are

based on a comparison of the results of Cybergenetics’ examination with the

forensic data the Commonwealth presented at Appellant’s second trial, those

arguments are waived. See id.

       Even if Appellant had properly preserved his claims related to a

comparison of Cybergentics’ examination, they would still merit no relief.

Regarding Appellant’s claim that trial counsel was ineffective for failing to

procure additional testing of the bloody sock, the PCRA court reasoned:3


____________________________________________


3 In its opinion, the PCRA court discusses the results of Cybergenetics’
preliminary test, indicating the court received and reviewed the results. The
Commonwealth has not objected to Appellant’s or the PCRA court’s discussion
of the outcome of Cybergenetics’ examination. For the purposes of discussing
whether Appellant’s claim would have merited relief if properly preserved, we
accept the PCRA’s court account of Cybergenetics’ test results.

                                          - 10 -
J-S18025-20


        …PCRA counsel submitted the PSP’s data from its DNA
        testing to Cybergenetics for a free screening and preliminary
        report. The preliminary report indicated that [V]ictim’s DNA
        was present in the blood stain on the sock with a DNA match
        statistic of 19 zeroes after the 1 (i.e., ten quintillion) and
        [Appellant]’s DNA was present on the cutting from the
        cuff/leg of the sock with a match statistic of 23 zeroes after
        the 1 (i.e., 100 sextillion). While the preliminary report also
        indicated the presence of DNA from an unknown person in
        the blood stain and on the cuff/leg cutting of the sock, the
        match statistics were much lower—only 5 zeroes after the
        one (100,000) for the blood stain and 8 zeroes after the 1
        (100 million) for the cuff/leg area.

        Timothy Gavel, a forensic scientist at the PSP DNA
        laboratory, testified at trial that the blood on the sock
        matched [V]ictim’s DNA, the chance of a coincidental match
        in the African American population is one in 320 quintillion,
        and a quintillion has 18 zeroes in it. He also testified that
        DNA from the elastic portion of the cuff and leg of the sock
        matched [Appellant]’s DNA and the chance of a coincidental
        match in the African American population would be
        approximately one in 25 septillion, which has 24 zeroes.
        Furthermore,     the   PSP     findings   and    conclusions
        acknowledged that there was a DNA mixture but that
        [Appellant] was the “major co[mponent].”

        In other words, the preliminary report from Cybergenetics
        did not refute the PSP’s analysis, but rather was consistent
        with it, as both found [V]ictim’s blood and [Appellant]’s DNA
        on the sock recovered from [Appellant]’s bedroom with
        similar match statistics.

(Rule 907 Notice Order and Opinion, filed July 24, 2019, at 6) (internal

citations to record omitted). We agree with the PCRA court’s conclusion.

     Based upon the PCRA court’s description of the Cybergenetics’ test data,

the examination did not entirely contradict Mr. Gavel’s testimony. Both Mr.

Gavel’s analysis and Cybergenetics’ test acknowledged the existence of DNA

of an unknown source on the sock. The Cybergenetics’ examination adds only

                                    - 11 -
J-S18025-20


that the source of that genetic material is identifiable; but it did not identify

the additional individual whose DNA is on the sock. Appellant baldly states

the identification of the unknown DNA contributor would have been

exculpatory at trial. Nevertheless, the presence of another individual’s DNA

on the sock would not eliminate the presence of Appellant’s DNA on the sock

to yield exculpatory results.    Thus, Appellant fails to establish there is a

reasonable probability that results from an independent forensic analysis of

the bloody sock would have changed the outcome of trial. See Chambers,

supra; Pierce, supra.

      Likewise, Appellant baldly asserts that forensic testing of the human

hairs on the bloody sock and Timberland boots, as well as Mr. Taylor’s buccal

swab and SEM kit, would have produced exculpatory evidence.               Again,

Appellant does not establish how an analysis of these items would have

yielded exculpatory evidence and produced a reasonable probability of a

different outcome at trial. See Chambers, supra; Pierce, supra.

      Further, Appellant’s assertion that counsel’s failure to present expert

forensic witness testimony to oppose the Commonwealth’s expert testimony

amounts to ineffectiveness fails. See Marinelli, supra. Appellant also fails

to show: (1) such a forensic expert witness existed; (2) was available to

testify; (3) trial counsel knew or should have known about the witness; and

(4) the forensic expert was willing to testify for Appellant.     See Treiber,

supra; Wright, supra.


                                     - 12 -
J-S18025-20


      In any event, Appellant does not show how the proposed expert

testimony to rebut Mr. Gavel’s trial testimony would have altered the trial

results. See Chambers, supra. As this Court described on direct appeal,

the Commonwealth presented overwhelming evidence to support Appellant’s

convictions, beyond the DNA evidence. See Trapp, supra (explaining that

Victim positively and reliably identified Appellant as assailant during police

investigation and at trial; Appellant broke into Victim’s home as she slept, and

stabbed and shot her; neighbor’s testimony placed Appellant near Victim’s

home around time of attack, and established Appellant had access to handgun

similar to weapon Victim described her assailant using; and Appellant was

hiding when police apprehended him, demonstrating his consciousness of

guilt). Based upon the foregoing, Appellant’s ineffectiveness claims fail, and

the PCRA court did not abuse its discretion when it declined to hold an

evidentiary hearing.    See Steele, supra; Turetsky, supra; Wah, supra.

Accordingly, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/27/2020




                                     - 13 -
J-S18025-20




              - 14 -